Case 1:19-cv-22311-XXXX Document 1 Entered on FLSD Docket 06/05/2019 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                   CASE NO. ____________________

   ADELCHI MANCUSI,

                     Plaintiff,

   v.

   PRADA USA CORP.,

                 Defendant.
   _______________________________________/


               DEFENDANT’S NOTICE OF AND PETITION FOR REMOVAL

         Defendant, PRADA USA Corp. (hereinafter “PRADA” or “Defendant”), by and through

  its undersigned counsel and in accordance with the applicable Federal Rules of Civil Procedure

  and 28 U.S.C. §§ 1332, 1441, and 1446, files its Notice of and Petition for Removal (the “Notice”).

  Defendant requests that the Court remove this action filed by Plaintiff, Adelchi Mancusi

  (“Plaintiff”), from the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade

  County, to the United States District Court for the Southern District of Florida, Miami Division.

  The removal of this action is based upon the following:

         1.      On or about February 5, 2019, Plaintiff initially filed a Complaint in the Circuit

  Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, captioned Adelchi

  Mancusi v. Prada USA Corp. (the “Circuit Court case”). The Circuit Court case was assigned case

  number 2019-002912-CA-01. See Exhibit 1, attached (hereinafter “Compl.”). The two count

  complaint alleges violations of the Florida Civil Rights Act.

         2.      On March 8, 2019 Defendant filed its Answer to the Complaint.
Case 1:19-cv-22311-XXXX Document 1 Entered on FLSD Docket 06/05/2019 Page 2 of 6
                                               CASE NO______________________



            3.     Pursuant to paragraph 3 of the Complaint, Plaintiff is a resident of the State of

  Florida. See Compl. ¶ 3.

            4.     Contrary to Plaintiff’s erroneous allegations in paragraph 4, Defendant is a

  Delaware corporation with its main place of business in New York City, New York. See Sunbiz

  printout attached hereto as Exhibit 2.1 See also Declaration of David R. Warren attached hereto

  as Exhibit 3.

            5.     The Complaint did not contain information sufficient to determine whether the

  amount in controversy is sufficient to establish diversity jurisdiction in this matter.

            6.     On March 29, 2019, Defendant served a Request for Admissions upon Plaintiff.

  See Exhibit 4.

            7.     Request for Admission 1 states as follows: “Admit that Plaintiff will not seek or

  accept damages in excess of $75,000 in this Action, inclusive of compensatory damages, punitive

  damages, attorneys’ fees and the fair value of any injunctive relief, exclusive of interests and/or

  costs.”

            8.     On May 10, 2019, Plaintiff served his responses to Defendant’s Request for

  Admissions. See Exhibit 5 (hereinafter “RFA Response”).




  1
          This Court may take judicial notice of documents filed with the Florida Division of
  Corporations. See e.g. Sziranyi v. Dunn, 2009 U.S. Dist. LEXIS 128536, *6, 2009 WL 6613675
  (S.D. Fla. 2009) (taking judicial notice of the August 28, 2003 registration of “Allan R. Dunn,
  M.D., P.A.” as a “Florida Profit Corporation”) (citing Sunbiz.org, the Florida Department of State,
  Division of Corporations’ website); Allstate Ins. Co. v. Estate of Levesque, 2010 U.S. Dist. LEXIS
  83299, *4 (MD Fla. 2010) (taking judicial notice of documents on file with the Florida Division
  of Corporations). Defendant requests that this Court take judicial notice that Exhibit 2 was filed
  with the Florida Division of Corporations by Prada USA Corp. Defendant further requests that this
  Court take judicial notice that Prada USA Corp. reported itself to be a foreign limited liability
  corporation organized in the State of Delaware, and reported that its principals were located in the
  State of New York. Copies of the Sziranyi and Allstate Ins. Co. cases are attached hereto as
  Exhibit 7 for the Court’s convenience.



                                                    2
Case 1:19-cv-22311-XXXX Document 1 Entered on FLSD Docket 06/05/2019 Page 3 of 6
                                               CASE NO______________________



          9.      In his response, Defendant denied Request for Admission No. 1.              See RFA

  Response ¶ 1.

          10.     Based on Plaintiff’s Response to Defendant’s Request for Admissions, Defendant

  ascertained for the first time that this case has become removable pursuant to 28 U.S.C.

  § 1446(b)(3).

          11.     Therefore, this Notice, which has been filed within 30 days after service upon

  Defendant of the “other paper” that made this case removable, is timely.

          12.     Copies of all process, pleadings, and orders of every kind filed in this case are

  attached to this Notice as Exhibit 6, as required by 28 U.S.C. § 1446(a).

          13.     Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written notice of the

  removal to all adverse parties in this action and has filed a copy of this Notice in the Circuit Court

  in and for Miami Dade County, Florida.

          14.     The United States District Court for the Southern District of Florida, Miami

  Division, includes the judicial county in which Plaintiff filed his Complaint. Thus, removal to this

  Court is proper. See 28 U.S.C. § 1441(a).

  I.      DIVERSITY OF CITIZENSHIP EXISTS

          15.     This Court has original jurisdiction over Plaintiff’s claims because diversity of

  citizenship exists.

          16.     For diversity purposes, a corporation is a citizen of both the state where it is

  incorporated and the state where it has its principal place of business. MacGinnitie v. Hobbs

  Group, LLC, 420 F.3d 1234, 1239 (11th Cir. 2005). Complete diversity requires that no defendant

  in a diversity action be a citizen of the same state as any plaintiff. Id. (citing 28 U.S.C. § 1332).

          17.     At all relevant times, Plaintiff alleges he has been, and is, a resident and citizen of




                                                    3
Case 1:19-cv-22311-XXXX Document 1 Entered on FLSD Docket 06/05/2019 Page 4 of 6
                                               CASE NO______________________



  Miami Dade County, Florida. See Plaintiff’s Complaint, Exhibit 1, ¶ 3.

          18.     At the time the Complaint in the Circuit Court case was filed, Defendant PRADA

  USA Corp. was, and continues to be, a Delaware corporation, with its principal place of business

  in New York City, New York. See Exhibit 2. See also Declaration of David R. Warren, previously

  attached as Exhibit 3. The New York City headquarters is the center of management. Id.

  Defendant’s officers direct, control, and coordinate Defendant’s activities out of New York. Id.

  Thus, pursuant to 28 U.S.C. § 1332, Defendant PRADA USA Corp. is a citizen of both Delaware

  and New York. See also 28 U.S.C. § 1332(c)(1); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-

  93 (2010) (“We conclude that ‘principal place of business’ is best read as referring to the place

  where a corporation’s officers direct, control, and coordinate the corporation's activities. It is the

  place that Courts of Appeals have called the corporation’s ‘nerve center.’ And in practice it should

  normally be the place where the corporation maintains its headquarters….”) (citations omitted).

          19.     Because Plaintiff is a citizen of Florida, and Defendant PRADA USA Corp., is a

  citizen of the States of Delaware and New York, complete diversity of citizenship exists, and

  diversity jurisdiction is proper in this matter.

  II.     AMOUNT IN CONTROVERSY

          20.     Pursuant to 28 U.S.C. § 1446, as amended, the notice of removal may assert that

  the amount in controversy and removal is proper if the district court finds that Defendant has

  plausibly alleged that the amount in controversy exceeds $75,000.

          21.     In Dart Cherokee Basin Operating Co., v. Owens, the U.S. Supreme Court

  explained that a defendant need only provide a “plausible allegation” that the amount in

  controversy exceeds the jurisdictional threshold. 135 S. Ct. 547, 554 (2014). Only when the




                                                     4
Case 1:19-cv-22311-XXXX Document 1 Entered on FLSD Docket 06/05/2019 Page 5 of 6
                                               CASE NO______________________



  plaintiff or the Court questions such allegation is a defendant required to present evidence

  establishing that the amount in controversy requirement is met. Id.

          22.       If a Plaintiff challenges jurisdiction, a removing defendant is not required to “prove

  the amount in controversy beyond all doubt or to banish all uncertainty about it,” but simply has

  to show, by preponderance of the evidence, that the threshold is satisfied. Thomas v. Family Dollar

  Stores of Fla., Inc., No. 8:17-cv-583, 2017 U.S. Dist. LEXIS 65963, at **3-4 (M.D. Fla. May 1,

  2017) (denying plaintiff’s motion to remand).

          23.       Here, the amount in controversy exceeds $75,000.00 because Plaintiff admitted in

  his Response to Request for Admissions that he seeks relief in excess of $75,000.00. See RFA

  Response, ¶ 1. Based upon Plaintiff’s admission, the amount in controversy threshold is satisfied

  in this matter.

          WHEREFORE, Defendant, PRADA USA Corp. respectfully requests that the United

  States District Court for the Southern District of Florida accept the removal of this action from the

  Circuit Court and direct that the Circuit Court in and for Miami Dade County, Florida, has no

  further jurisdiction of this matter unless and until this case is remanded.



  Dated: June 5, 2019                                      Respectfully submitted,

                                                           JACKSON LEWIS P.C.
                                                           One Biscayne Tower, Suite 3500
                                                           2 South Biscayne Boulevard
                                                           Miami, Florida 33131
                                                           Telephone: (305) 577-7600
                                                           Facsimile: (305) 373-4466

                                                           By: s/ Edwin Cruz
                                                           Edwin Cruz, Esq.
                                                           Florida Bar No. 55579
                                                           E-Mail: edwin.cruz@jacksonlewis.com
                                                           Counsel for Defendant




                                                      5
Case 1:19-cv-22311-XXXX Document 1 Entered on FLSD Docket 06/05/2019 Page 6 of 6
                                               CASE NO______________________



                                 CERTIFICATE OF SERVICE

      I hereby certify that on June 5, 2019, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this

  day on all counsel of record identified on the below Service List via transmission of Notices of

  Electronic Filing generated by CM/ECF.

                                                     s/ Edwin Cruz
                                                     Edwin Cruz, Esq.


                                         SERVICE LIST

   Anthony Georges-Pierre, Esq.                  Edwin Cruz, Esq.
   E-mail: agp@rgpattorneys.com                  E-mail: edwin.cruz@jacksonlewis.com
   REMER & GEORGES-PIERRE, PLLC                  JACKSON LEWIS P.C.
   44 West Flagler Street, Suite 2200            One Biscayne Tower, Suite 3500
                                                 2 South Biscayne Boulevard
   Miami, FL 33130                               Miami, FL 33131
   Telephone: (305) 416-5000                     Telephone: (305) 577-7600
   Facsimile: (305) 416-5005                     Facsimile: (305) 373-4466

   Counsel for Plaintiff                         Counsel for Defendant




                                                 6
